Exhibit 10.1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT HUNTINGTON

OHIO VALLEY ENVIRONMENTAL

COALITION, INC.; WEST VIRGINIA

HIGHLANDS CONSERVANCY, INC.;

and SIERRA CLUB

Plaintiffs,

 

v. CIVIL ACTION NO. 3:11-cv-00115

PATRIOT COAL CORPORATION,

APOGEE COAL COMPANY, LLC,

CATENARY COAL COMPANY, LLC

And HOBET MINING LLC

Defendants.

CONSENT DECREE

I. RECITALS

1. On February 18, 2011, Plaintiffs Ohio Valley Environmental Coalition, Inc.,
West Virginia Highlands Conservancy, Inc., and Sierra Club (collectively
“Plaintiffs”) filed this action against Defendants Patriot Coal Corporation
(“Patriot”), Apogee Coal Company, LLC (“Apogee”), Catenary Coal Company, LLC
(“Catenary”), and Hobet Mining, LLC (“Hobet”) (collectively “Defendants”). On
April 14, 2011, Plaintiffs subsequently filed a First Amended Complaint for
Declaratory and Injunctive Relief and for Civil Penalties.

2. The Amended Complaint alleged that:

 

  a. Defendant Apogee had discharged concentrations of selenium in excess of the
effluent limits for that parameter contained in West Virginia/National Pollution
Discharge Elimination System (“WV/NPDES”) Permit No. WV0099520 issued to Apogee
by the West Virginia Department of Environmental Protection (“WVDEP”) pursuant
to Section 402 of the federal Clean Water Act (“CWA”) and the West Virginia
Water Pollution Control Act.



--------------------------------------------------------------------------------

  b. Defendant Catenary had discharged concentrations of selenium in excess of
the effluent limits for that parameter contained in WV/NPDES Permit Nos.
WV0093751, WV0096920, WV0096962, and WV1014684 issued to Catenary by the WVDEP
pursuant to Section 402 of the CWA and the West Virginia Water Pollution Control
Act.

 

  c. Defendant Hobet had discharged concentrations of selenium in excess of the
effluent limits for that parameter contained in WV/NPDES Permit Nos. WV1017225,
WV0099392, WV1016776, WV1020889, and WV1021028 issued to Hobet by the WVDEP
pursuant to Section 402 of the CWA and the West Virginia Water Pollution Control
Act.

3. The Amended Complaint further alleged that Defendants’ discharges of selenium
in concentrations exceeding those permitted by their respective WV/NPDES permits
constituted violations of the performance standards under the federal Surface
Mining Control and Reclamation Act of 1977 (“SMCRA”).

4. The Parties recognize, and the Court by entering this Consent Decree finds,
that the Consent Decree has been negotiated by the Parties in good faith and
will avoid further litigation among the Parties, and that this Decree is fair,
reasonable and in the public interest. By entering into this Consent Decree,
Defendants do not admit any of the allegations set forth in the Complaint or the
Amended Complaint.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED
AND DECREED as follows:

II. JURISDICTION AND VENUE

5. This Court has jurisdiction over the Parties and over the subject matter of
this action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 33
U.S.C. § 1365 (CWA citizen suit provision) and 30 U.S.C. § 1270 (SMCRA citizen
suit provision).

6. Venue is proper in the Southern District of West Virginia pursuant to 28
U.S.C. § 1391(b) and (c), because it is the judicial district in which
Defendants are located, reside and/or do business, and/or in which the
violations alleged in the Amended Complaint occurred, as well as 33 U.S.C. §
1365(c)(1), because the sources of the alleged CWA violations are located in
this judicial district, and 30 U.S.C. § 1270(c), because the coal mining
operations complained of are located in this judicial district.

7. For purposes of this Consent Decree, or any action to enforce this Consent
Decree, Defendants consent to this Court’s jurisdiction over this Consent Decree
and consent to venue in this judicial district.

III. APPLICABILITY

8. The provisions of this Consent Decree apply to and are binding upon
Plaintiffs and those with authority to act on their behalf, including, but not
limited to, their officers, directors, and staff; upon Defendants and any of
their respective successors and/or assigns; and upon other persons or entities
otherwise bound by the law.

 

3



--------------------------------------------------------------------------------

9. No transfer of ownership or operation of any Facility shall relieve
Defendants of their obligation to ensure that the terms of this Consent Decree
are implemented, provided, however that, prior to any transfer, any Defendant
desiring to transfer ownership or operation of any Facility shall provide a copy
of this Consent Decree to the proposed transferee and require the transferee to
provide written confirmation to the Court acknowledging the terms of the Consent
Decree and that the transferee will be bound by those terms. In such event, said
Defendant shall no longer be subject to this Decree. There shall be no
requirement to provide written confirmation to the Court if the ultimate parent
of a Defendant will change as a result of a transaction, but the Defendant
owning or operating the Facility will not change. In any event, all transferees,
subsequent owners, and operators shall be bound the terms of this Consent
Decree, consistent with applicable law.

10. Defendants shall provide a copy of this Consent Decree to all officers,
employees and agents whose duties include compliance with any provision of this
Consent Decree, as well as to any contractor retained to perform work required
under this Consent Decree.

IV. DEFINITIONS

11. Terms used in this Consent Decree that are defined in the CWA, SMCRA or in
regulations issued pursuant thereto shall have the meanings assigned to them
therein, unless otherwise provided in this Decree. Whenever the terms set forth
below are used in this Consent Decree, the following definitions shall apply:

a. “Alternative Abatement Plan” shall mean a plan for the implementation of a
Listed Technology at a Covered Outfall;

 

4



--------------------------------------------------------------------------------

b. “Amended Complaint” shall mean the First Amended Complaint for Declaratory
and Injunctive Relief and for Civil Penalties filed by Plaintiffs in this action
on April 14, 2011;

c. “Consent Decree” or “Decree” shall mean this Consent Decree and the
appendices attached hereto;

d. “Covered Outfalls” shall mean the discharge points for the Covered Permits as
identified in Appendix A to this Consent Decree.

e. “Covered Permits” shall mean Defendants’ permits that were the subject of
this litigation as those permits are now in effect and as they may be amended,
modified, or renewed, following the procedures for such amendment, modification,
or renewal prescribed by the applicable federal and state statutes and
regulations and interpreted by this Court in relevant decisions for the duration
of this Consent Decree, including: WV/NPDES Permit Nos. WV0099520, WV0093751,
WV0096920, WV0096962, WV1014684, WV1017225, WV0099392, WV1016776, WV1020889, and
WV1021028. Unless a proposed modification falls within the definition of a
“minor modification” as provided in 47 C.S.R. § 30-8.2.c.1, any change to the
selenium effluent limitations in the Covered Permits shall be a major
modification subject to public notice and comment and all other applicable
requirements of federal and state law. In all events, if a Defendant intends to
apply for a “minor modification” that would affect the selenium effluent
limitations in one or more of the Covered Permits, that Defendant shall notify
Plaintiffs of that intent at least 30 days prior to submitting a modification
application to WVDEP.

f. “Daily maximum violation” shall mean an exceedance of the effective maximum
daily effluent limit of the applicable WV/NPDES Permit.

 

5



--------------------------------------------------------------------------------

g. “Day” shall mean a calendar day unless expressly stated to be a business day.
In computing any period of time under this Consent Decree, where the last day
would fall on a Saturday, Sunday or federal holiday, the period shall run until
the close of business of the next business day except for purposes of
calculating periods of stipulated payments under Section IX of this Decree;

h. “DMR” means a Discharge Monitoring Report for one of the Covered Permits;

i. “Effective Date” shall have the definition provided in Section XV;

j. “Facility” or “Facilities” shall mean Defendants’ Covered Outfalls and mining
operations subject to the Covered Permits.

k. “Maximum daily effluent limit” shall mean maximum daily selenium discharge
limitation as defined in 40 C.F.R. § 122.2;

l. “Monthly average effluent limit” shall mean average monthly selenium
discharge limitation as defined in 40 C.F.R. § 122.2;

m. “Monthly average violation” shall mean an exceedance of the effective monthly
average effluent limit of the applicable WV/NPDES Permit;

n. “Paragraph” shall mean a portion of this Consent Decree identified by an
Arabic numeral;

o. “Parties” shall mean Plaintiffs and Defendants;

p. “Section” shall mean a portion of this Consent Decree identified by a Roman
numeral;

q. “State” shall mean the State of West Virginia;

r. “USEPA” shall mean the United States Environmental Protection Agency;

 

6



--------------------------------------------------------------------------------

s. “WVDEP” shall mean the West Virginia Department of Environmental Protection;

t. “WV/NPDES permit” shall mean a West Virginia / National Pollutant Discharge
Elimination System permit issued by WVDEP pursuant to Section 402 of the CWA.

V. CIVIL PENALTY

12. Defendants shall pay a civil penalty in the amount of $750,000 to the United
States as set forth in Paragraph 13 below. Together with the Supplemental
Environmental Project (“SEP”) to be funded as set forth in Section VI, the
payment of this civil penalty is made in settlement of all of Plaintiffs’ claims
in this action under the CWA and SMCRA for violations occurring prior to the
effective date of this Consent Decree.

13. Defendants shall pay the civil penalty due to the United States Treasury
within thirty (30) days of the entry of this Decree. That payment shall be made
by certified check, bank check, or money order to the Treasurer of the United
States and should be sent to the following address: Debt Collection Specialist,
Environment and Natural Resources Division, Executive Office, PO Box 7754, Ben
Franklin Station, Washington D.C. 20044-7754. The check or money order shall
reference Ohio Valley Environmental Coalition, Inc. et al. v. Patriot Coal
Corporation et al. Civil Action No. 3:11-cv-00115, and payment shall be
considered paid upon mailing, or direct delivery to the specified address. A
copy of the check and cover letter shall be sent to Plaintiffs at the time
payment is made, and shall state that payment is being made pursuant to this
Decree.

14. The sum set forth in Paragraph 12, supra, resolves Plaintiffs’ demands for
civil penalties under 33 U.S.C. § 1365 arising from any selenium violations
alleged in Plaintiffs’ Amended Complaint and any selenium violations that have
occurred or may occur at any Covered Outfalls or under any Covered Permits up to
the effective date of this Consent Decree.

 

7



--------------------------------------------------------------------------------

15. Defendants shall not deduct any penalties paid under this Consent Decree
pursuant to this Section in calculating their respective federal, state, or
local income tax.

VI. SUPPLEMENTAL ENVIRONMENTAL PROJECT

16. In addition to the civil penalty set forth in Section V, above, Defendants
shall pay a total of $6,750,000.00 to the West Virginia Land Trust in order to
fund a SEP.

 

  a. Appendix B to this Decree describes how the SEP will support and expand the
Land Trust.

 

  b. Defendants shall remit the funds identified in Paragraph 16 by certified
check, bank check, or money order to the West Virginia Land Trust within thirty
(30) days of the entry of this Decree and shall send the funds to the following
address:

West Virginia Land Trust

PO Box 11823

Charleston, WV 25339-1823

The check or money order shall reference Ohio Valley Environmental Coalition, et
al. v. Patriot Coal Corp., et al., Civil Action No. 3:11-cv-00115, and payment
shall be considered complete upon mailing, or direct delivery to the specified
address. A copy of the check and cover letter shall be sent to Plaintiffs at the
time payment is made and shall state that payment is being made pursuant to this
Decree.

 

8



--------------------------------------------------------------------------------

17. Defendants shall not deduct their contribution to the SEP or any payments
made pursuant to Section IX (“Stipulated Payments”) in calculating their
respective federal, state, or local income tax.

VII. COMPLIANCE REQUIREMENTS

18. This Consent Decree in no way affects or relieves Defendants of their
responsibility to comply with applicable federal, state and local laws,
regulations and permits, but Plaintiffs shall not seek any remedies under the
CWA or SMCRA for violations of selenium effluent limits at the Covered Outfalls
so long as this Decree is in effect other than those remedies set forth herein.

19. Where any compliance obligation under this Section requires Defendants to
obtain a federal, state or local permit or approval, Defendants shall submit
timely and substantially complete applications and take all other actions
necessary to obtain all such permits or approvals. Defendants may seek relief
under the provisions of Section X of this Consent Decree (“Force Majeure”) for
any delay in the performance of any such obligation resulting from a failure to
obtain, or a delay in obtaining, any permit or approval required to fulfill such
obligation, if Defendants have submitted timely and substantially complete
applications and have taken all other actions necessary to obtain all such
permits or approvals. Nothwithstanding the foregoing, if a failure to obtain, or
a delay in obtaining, any permit or approval required to fulfill such obligation
results from a successful challenge by Plaintiffs to a permitting or approval
decision on an issue that Plaintiffs made a good-faith effort to resolve with
Defendants prior to commencing such a challenge, then Defendants may not avail
themselves of relief under Section X of this Consent Decree.

 

9



--------------------------------------------------------------------------------

Treatment Technology Selection and Implementation

20. Under their respective Covered Permits, each Defendant shall select and
install selenium treatment technologies at each Covered Outfall such that the
Covered Outfalls will achieve compliance with selenium discharge limits
contained in relevant Covered Permits in accordance with the compliance date set
forth in Appendix C (hereinafter a “Selected Technology”). If a Defendant
believes that compliance is or will be achieved without additional treatment at
one or more Covered Outfalls, it shall so indicate on or before the relevant
technology selection date set forth in Appendix C and shall provide a written
statement to the Plaintiffs and the Special Master setting forth the basis for
that determination at that time.

21. When a Defendant chooses the Selected Technology for any Covered Outfall, it
shall also supply a reasonable schedule of activities necessary for the
expeditious installation of that technology by the applicable compliance date
set forth in Appendix C. That schedule shall include (a) a reasonably detailed
GANTT chart setting out key milestones for engineering, procurement, and
construction and (b) a schedule for the Defendant’s submission of periodic
progress reports to the Plaintiffs, the Court and any Special Master appointed
under Section XIII below. If an Alternative Abatement Plan is required under
Paragraph 25 below, the Defendant shall provide such a plan by the dates
specified in that Paragraph.

22. Sixty days before the technology selection date for any Covered Outfall as
set forth in Appendix C, a list of technologies that may be used at the flow
rates specified in the related category to treat and remove selenium at the
Covered Outfalls or under the Covered Permits shall be certified by the Special
Master. Technologies appearing on such list are hereinafter referred to as
“Listed Technologies.” A Defendant may select a Listed Technology for
installation and use at a Covered Outfall and a flow rate for which it has been
listed.

 

10



--------------------------------------------------------------------------------

23. The list of technologies for each category of Covered Outfalls on Appendix C
will be created pursuant to Paragraph 24, below. A technology is only a Listed
Technology for those categories where it has been added to the list of
technologies pursuant to Paragraph 24. The Parties will continue to cooperate in
good faith to amend, update, add or delete technologies to the Listed
Technologies for the Covered Outfalls. In accordance with the procedures set
forth in Paragraph 24, below, a technology may be added or deleted as a Listed
Technology for any particular Covered Outfall at any time prior to the
compliance date for that Category as set forth in Appendix C.

24. Technologies may be added to or deleted from the Listed Technologies, and
such list may be amended, as follows:

 

  a. By agreement of the Parties;

 

  b. Based upon the determination of the Special Master after the presentation
of a pilot report or other data by one of the parties; provided that, the moving
party has the burden of establishing that the technology should be added to or
deleted from the list because of its applicability to the flow rates of the
outfalls on a particular list, and provided that the non-moving party has an
opportunity to comment on and oppose the inclusion or deletion of any technology
on the list; or

 

  c. Based upon the determination of the Special Master after one of the Parties
submits a request to add or delete a technology based upon field data from
installed treatment systems, and provided that the non-moving party has the
opportunity to comment on and oppose the inclusion or deletion of any technology
on the list. These data may come from third party sources.

 

11



--------------------------------------------------------------------------------

25. No later than the technology selection date for a Covered Outfall
established in Appendix C, a Defendant shall choose a Selected Technology for
installation at that Covered Outfall. A Selected Technology may, but need not,
come from the Listed Technologies for that category. The Defendants shall choose
a Selected Technology for each Covered Outfall, subject to the following:

 

  a. If a Defendant chooses a Selected Technology that is also a Listed
Technology for a Covered Outfall, the Defendant shall not be required to submit
an Alternative Abatement Plan for that Covered Outfall. If a Defendant chooses a
Listed Technology, the information required by Subparagraphs 21(a) and (b) shall
be submitted to the Special Master and to Plaintiffs. Plaintiffs shall have the
opportunity to comment to the Special Master on the selection, as well as the
information required by Subparagraphs 21(a) and (b), within 21 days of receipt
of the selection. The Plaintiffs shall have the burden to establish by a
preponderance of the evidence that such selection is inconsistent with customary
engineering practices and principles. In the event the Special Master agrees
with Plaintiffs objections, then such technology shall be treated as a not
Listed Technology for the Covered Outfall at issue for purposes of this Decree,
including the Stipulated Payments provisions in Section IX, and the Defendant
will be required to submit an Alternative Abatement Plan for the Covered Outfall
at issue as required in Paragraph 25(b) below.

 

12



--------------------------------------------------------------------------------

  b. Except as set forth in subparagraph 25(c), if a Defendant chooses a
Selected Technology for a Covered Outfall that is not a Listed Technology, it
shall also initially identify an alternative Listed Technology (hereinafter
“Alternative Technology”) by the relevant technology selection date and shall
submit to the Plaintiffs and the Special Master an Alternative Abatement Plan
containing, at a minimum, the following information regarding the Alternative
Technology within 60 days after the relevant technology selection date:

 

  i. A process design narrative describing the effluent limits which will be
met;

 

  ii. A listing of treatment objectives applicable to the design;

 

  iii. The characteristics of the water to be treated;

 

  iv. An engineering evaluation of applicable technologies capable of
successfully treating the water;

 

  v. A narrative description of the design in sufficient detail to be reviewed
by persons competent in water/wastewater treatment technologies;

 

  vi. Process design summary tables containing selected design parameters;

 

13



--------------------------------------------------------------------------------

  vii. Preliminary size of major unit processes and ancillary equipment
required;

 

  viii. Preliminary estimates of chemical requirements;

 

  ix. A process flow diagram containing primary flow lines;

 

  x. Major unit processes;

 

  xi. Preliminary flow and material balances;

 

  xii. A Class 5 Capital cost estimate and operating cost estimate;

 

  xiii. A preliminary equipment list;

 

  xiv. A estimation of average and maximum flows from the outfall and a
reasonably detailed equalization plan if any;

 

  xv. A reasonably detailed GANTT chart establishing a schedule for engineering,
procurement, construction, and commissioning of the Alternative Technology;

 

  xvi. A preliminary engineering report (applicable to Covered Outfalls in
Categories III, IV, and V only); and

 

  xvii. Any other information requested or required by the Special Master
(applicable to Covered Outfalls in Categories I and II only).

 

  c.

Notwithstanding the foregoing, if a ZVI-type treatment system is not a Listed
Technology for Category I Covered Outfalls as of the relevant technology
selection date set forth in Appendix C and a Defendant chooses a ZVI-type
treatment system as a Selected Technology for any Covered Outfall in Category I,
no Alternative

 

14



--------------------------------------------------------------------------------

  Abatement Plan shall be due until March 1, 2013 and the Alternative Abatement
Plan requirement will be waived if Special Master determines that the proposed
ZVI-type system will succeed. Provided, however, that Plaintiffs have an
opportunity to comment and object to the omission of an Alternative Abatement
Plan prior to the Special Master’s decision and the Special Master will issue a
written determination addressing the Parties’ respective positions.

 

  d. Notwithstanding the other provisions of this Decree, the Parties expect
that Defendants will choose a Listed Technology for use at all Category IV and V
Covered Outfalls (as Categories IV and V are set forth on Appendix C). If,
however, a Defendant chooses a Selected Technology that is not a Listed
Technology for a Category IV or V Covered Outfall, that decision shall be
submitted to the Special Master for review and Plaintiffs shall be entitled to
comment. The Defendant shall bear the burden of proof before the Special Master
to establish that the Selected Technology will succeed in meeting the
requirements of the Covered Permit at the Covered Outfall for which the Selected
Technology has been chosen by the compliance deadline set forth in Appendix C.
The Defendant carries its burden when it establishes by a preponderance of the
evidence that its choice of Selected Technology is consistent with customary
engineering practices and principles. If the Special Master approves the
Selected Technology, the Defendant must also prepare and submit an Alternative
Abatement Plan containing the elements set forth in Paragraph 25(b) above.

 

15



--------------------------------------------------------------------------------

26. In determining when an Alternative Abatement Plan shall be implemented for a
Covered Outfall under this Consent Decree, the Defendant shall employ the
following criteria:

 

  a. For Categories I and II:

 

  i. The first six months following the Category Compliance Date for the
installation of a Selected Technology at a Covered Outfall shall be considered a
“start-up” period for that Covered Outfall and sampling data acquired during
those six months shall neither be used to determine whether a Defendant will be
required to implement an Alternative Abatement Plan nor whether the Consent
Decree shall terminate as to that Covered Outfall, provided, however, that if a
Selected Technology is constructed and commissioned prior to the Category
Compliance Date set out in Appendix C, a Defendant may use sampling data
acquired between the actual commissioning date and the Category Compliance Date
set out in Appendix C to establish that the Consent Decree should terminate as
to that Outfall pursuant to Paragraph 28.

 

16



--------------------------------------------------------------------------------

  ii. For months seven (7) through twelve (12) following the Category Compliance
Date for the installation of a Selected Technology at a Covered Outfall, if more
than four (4) of the samples of the effluent from the Covered Outfall exceed the
maximum daily selenium effluent limitations in the relevant Covered Permit or if
two (2) of the monthly average selenium concentrations exceed the monthly
average selenium effluent limitation in the relevant Covered Permit, then a
Defendant shall implement an Alternative Abatement Plan for that Covered Outfall
as soon as possible, except that a Defendant shall have the right to seek
approval from the Special Master to continue using the original Selected
Technology. The Defendant shall seek approval from the Special Master and shall
bear the burden of proof that the Selected Technology will be able to attain the
required compliance with the relevant selenium limits in the relevant Covered
Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

17



--------------------------------------------------------------------------------

  iii. If a Defendant does not achieve six consecutive months of compliance with
the selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit during the first twelve months following the Category Compliance Date in
Appendix C, then that Defendant shall implement an Alternative Abatement Plan
for that Covered Outfall as soon as possible, except that that Defendant shall
have the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected Technology will be
able to attain the required compliance with the relevant selenium limits in the
relevant Covered Permit without implementing the Alternative Abatement Plan. In
any such determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  iv. If this Consent Decree is not terminated as to a Covered Outfall pursuant
to Paragraphs 28 and 78 during the first 12-month period following the Category
Compliance Date established in Appendix C for that outfall, but the Alternative
Abatement Plan is not triggered for that Outfall under Subparagraphs 26(a)(ii)
or (iii), then the following triggers for the Alternative Abatement Plan shall
apply during each subsequent 12-month period until the Consent Decree is
terminated as to that Covered Outfall:

 

18



--------------------------------------------------------------------------------

  1. If more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) consecutive monthly average selenium concentrations
exceed the monthly average selenium effluent limitation in the relevant Covered
Permit, then a Defendant shall implement an Alternative Abatement Plan for that
Covered Outfall as soon as possible, except that a Defendant shall have the
right to seek approval from the Special Master to continue using the original
Selected Technology. The Defendant shall seek approval from the Special Master
and shall bear the burden of proof that the Selected Technology will be able to
attain the required compliance with the relevant selenium limits in the relevant
Covered Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

19



--------------------------------------------------------------------------------

  2. If a Defendant does not achieve six consecutive months of compliance with
the selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit, then that Defendant shall implement an Alternative Abatement Plan for
that Covered Outfall as soon as possible, except that that Defendant shall have
the right to seek approval from the Special Master to continue using the
original Selected Technology. The Defendant shall seek approval from the Special
Master and shall bear the burden of proof that the Selected Technology will be
able to attain the required compliance with the relevant selenium limits in the
relevant Covered Permit without implementing the Alternative Abatement Plan. In
any such determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

20



--------------------------------------------------------------------------------

  b. For Categories III, IV, and V:

 

  i. The first three months following the Category Compliance Date for the
installation of a biologically-based Selected Technology at a Covered Outfall
shall be considered a “start-up” period for that Covered Outfall and sampling
data acquired during those three months shall neither be used to determine
whether a Defendant will be required to implement an Alternative Abatement Plan,
nor whether the Consent Decree shall terminate as to that Covered Outfall;
provided, however, that if a biologically-based Selected Technology is
constructed and commissioned prior to the Category Compliance Date set out in
Appendix C, a Defendant may use sampling data acquired between the actual
commissioning date and the Category Compliance Date set out in Appendix C to
establish that the Consent Decree should terminate as to that Outfall pursuant
to Paragraph 28.

 

  ii.

For months four (4) through twelve (12) following the Category Compliance Date
for the installation of a biologically based Selected Technology at a Covered
Outfall, if more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) of the monthly average selenium

 

21



--------------------------------------------------------------------------------

  concentrations exceed the monthly average selenium effluent limitation in the
relevant Covered Permit, then a Defendant shall implement an Alternative
Abatement Plan for that Covered Outfall as soon as possible, except that a
Defendant shall have the right to seek approval from the Special Master to
continue using the original Selected Technology. The Defendant shall seek
approval from the Special Master and shall bear the burden of proof that the
Selected Technology will be able to attain the required compliance with the
relevant selenium limits in the relevant Covered Permit without implementing the
Alternative Abatement Plan. In any such determination, the Special Master may
consider the extent to which the violations exceeded the permit limits, flows,
upsets, and any other operating conditions.

 

  iii.

For the first twelve (12) months following the Category Compliance Date for the
installation of a non-biologically based Selected Technology at a Covered
Outfall, if more than four (4) of the samples of the effluent from the Covered
Outfall exceed the maximum daily selenium effluent limitations in the relevant
Covered Permit or if two (2) of the monthly average selenium concentration
exceed the monthly average selenium effluent limitation in the

 

22



--------------------------------------------------------------------------------

  relevant Covered Permit, then a Defendant shall implement an Alternative
Abatement Plan for that Covered Outfall as soon as possible, except that a
Defendant shall have the right to seek approval from the Special Master to
continue using the original Selected Technology. Plaintiffs shall have the right
to comment on and object to Defendant’s plan. The Defendant shall seek approval
from the Special Master and shall bear the burden of proof that the Selected
Technology will be able to attain the required compliance with the relevant
selenium limits in the relevant Covered Permit without implementing the
Alternative Abatement Plan. In any such determination, the Special Master may
consider the extent to which the violations exceeded the permit limits, flows,
upsets, and any other operating conditions.

 

  iv.

If a Defendant does not achieve six consecutive months of compliance with the
selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit during the first twelve months following the Category Compliance Date in
Appendix C, then that Defendant shall implement an Alternative Abatement Plan
for that Covered Outfall as soon as possible, except that that Defendant shall
have the right to seek approval from the Special Master to continue

 

23



--------------------------------------------------------------------------------

  using the original Selected Technology. The Defendant shall seek approval from
the Special Master and shall bear the burden of proof that the Selected
Technology will be able to attain the required compliance with the relevant
selenium limits in the relevant Covered Permit without implementing the
Alternative Abatement Plan. In any such determination, the Special Master may
consider the extent to which the violations exceeded the permit limits, flows,
upsets, and any other operating conditions.

 

  v. If this Consent Decree is not terminated as to a Covered Outfall pursuant
to Paragraphs 28 and 78 during the first 12-month period following the Category
Compliance Date established in Appendix C for that outfall, but the Alternative
Abatement Plan is not triggered for that Outfall under Subparagraphs 26(b)(ii),
(iii), or (iv), then the following triggers for the Alternative Abatement Plan
shall apply during each subsequent 12-month period until the Consent Decree is
terminated as to that Covered Outfall:

 

  1.

If more than four (4) of the samples of the effluent from the Covered Outfall
exceed the maximum daily selenium effluent limitations in the relevant Covered
Permit or if two (2) consecutive monthly average selenium concentrations exceed
the

 

24



--------------------------------------------------------------------------------

  monthly average selenium effluent limitation in the relevant Covered Permit,
then a Defendant shall implement an Alternative Abatement Plan for that Covered
Outfall as soon as possible, except that a Defendant shall have the right to
seek approval from the Special Master to continue using the original Selected
Technology. The Defendant shall seek approval from the Special Master and shall
bear the burden of proof that the Selected Technology will be able to attain the
required compliance with the relevant selenium limits in the relevant Covered
Permit without implementing the Alternative Abatement Plan. In any such
determination, the Special Master may consider the extent to which the
violations exceeded the permit limits, flows, upsets, and any other operating
conditions.

 

  2.

If a Defendant does not achieve six consecutive months of compliance with the
selenium effluent limitations on a Covered Outfall in the relevant Covered
Permit, then that Defendant shall implement an Alternative Abatement Plan for
that Covered Outfall as soon as possible, except that that

 

25



--------------------------------------------------------------------------------

  Defendant shall have the right to seek approval from the Special Master to
continue using the original Selected Technology. The Defendant shall seek
approval from the Special Master and shall bear the burden of proof that the
Selected Technology will be able to attain the required compliance with the
relevant selenium limits in the relevant Covered Permit without implementing the
Alternative Abatement Plan. In any such determination, the Special Master may
consider the extent to which the violations exceeded the permit limits, flows,
upsets, and any other operating conditions.

c. All Alternative Abatement Plans must achieve compliance as soon as possible.

27. At any time prior to the Category Compliance Date for a given Covered
Outfall, a Defendant may substitute another treatment technology for the
original Selected Technology (hereinafter a “Replacement Technology”), so long
as the Replacement Technology will achieve compliance by the date listed in
Appendix C. If a Defendant proposes a Replacement Technology, the Special Master
shall determine, after reviewing a Defendant’s submission and by a preponderance
of the evidence, whether the technology will succeed in achieving compliance
with the relevant selenium limits in the relevant Covered Permit by the
compliance date in Appendix C and the substitution shall only become effective
upon such a finding.

 

26



--------------------------------------------------------------------------------

28. The Consent Decree shall remain in effect for a Covered Outfall until that
Covered Outfall has achieved compliance with its relevant selenium discharge
limits in the relevant Covered Permit for six (6) consecutive months after the
actual commissioning date of the treatment technology at that Covered Outfall,
three months of which must include analyses of samples taken in December,
January, February, or March. After any six-month period that Defendants believe
satisfies the compliance requirements of this paragraph, Defendants may notify
Plaintiffs in writing that they consider the Decree terminated as to such
Covered Outfall. After receipt of notice from Defendants, Plaintiffs shall have
thirty (30) days to object to the Special Master that the required criteria set
forth in this Paragraph and/or Paragraph 26 were not met or that conditions
under which the system operated during the subject 6-month period are not
representative of the anticipated conditions (including, but not limited to,
temperature and flow) at this Covered Outfall. After providing an opportunity
for a response from Defendants and a reply from Plaintiffs, any dispute between
the Parties shall be resolved by the Special Master.

General Requirements Applicable to All Covered Permits and Covered Outfalls

29. Defendants shall prepare bi-monthly interim progress reports and submit them
to the Court, Plaintiffs, and Special Master commencing after appointment of the
Special Master.

30. All reports shall be submitted to the persons designated in Section XIV of
this Consent Decree (“Notices”).

 

27



--------------------------------------------------------------------------------

31. The reporting requirements of this Consent Decree do not relieve Defendants
of any reporting obligation required by the CWA, SMCRA or their implementing
regulations, or by any other federal, state or local law, regulation, permit or
other requirement.

32. Any information provided pursuant to this Consent Decree may be used by
Plaintiffs in any proceeding to enforce the provisions of this Consent Decree
and as otherwise permitted by law, except that if information is submitted under
a claim of confidentiality, then the scope of its use shall be determined by the
Court.

33. Defendants shall install treatment or manage flow sufficient to comply with
its permit requirements and the provisions of this Decree.

VIII. ADDITIONAL REQUIREMENTS

34. Patriot shall cause its affiliate Jupiter Holdings, LLC (“Jupiter”) to waive
those rights it holds under CWA Section 404 permit 200200050-1 issued by the
United States Army Corps of Engineers on March 15, 2007 relating to the Jupiter
Callisto surface mine that would otherwise allow Jupiter to construct the four
additional valley fills contemplated by the mine plan. To accomplish the waiver,
Patriot and Jupiter shall surrender or otherwise modify Section 404 permit
200200050-1 so as to accomplish the elimination of the four additional valley
fills as specified disposal sites under Section 404 of the CWA, while
maintaining Patriot’s obligations with regard to the previously constructed
valley fill at the Jupiter Callisto mine.

35. Patriot and Jupiter agree to forego the surface mining of any coal on the
Callisto property pursuant to Jupiter’s surface mine mining permit (S-5009-00)
other than that which is incidental to their reclamation obligations so as to
avoid long-term discharges of selenium in excess of the water quality standard.
Patriot and Jupiter shall seek a modification of the surface mining permit to
delete those acres from the permit that will remain undisturbed as a

 

28



--------------------------------------------------------------------------------

result of this Consent Decree while otherwise complying with existing
reclamation obligations at this mine. Patriot shall also seek a modification of
WV/NPDES Permit No. WV1020315 for the Callisto surface mine to delete from the
permit those outfalls that are associated with the areas that will remain
undisturbed.

36. Patriot agrees not to apply for new permits to surface mine the property
covered by permits 200200050 and S-5009-00 in the future. Nothing in this
paragraph, however, shall be deemed to prevent Patriot from meeting or
fulfilling its legal reclamation obligations with respect to the Callisto
surface mine, including the surface disturbance or movement of any earth as
necessary to meet such reclamation obligations. The method by which Patriot will
meet or fulfill its legal reclamation obligations shall be consistent with the
representations made to Plaintiffs’ mining engineering expert and shall be set
forth in its application to modify surface mining permit S-5009-00, which is
hereby incorporated by reference into this decree and shall be included as
Appendix D to this Decree by the Parties prior to the entry of the Decree by the
Court.

IX. STIPULATED PAYMENTS

37. Defendants shall be liable for stipulated payments for the violations set
forth in Paragraphs 38 to 41 and in the amounts set forth therein, unless
excused under Section X (“Force Majeure”).

38. Defendants shall be liable for stipulated payments for (a) a failure to
timely comply with a technology selection date with respect to a Covered Outfall
as set forth on Appendix C, and (b) a failure to timely comply with any deadline
set forth in the GANTT charts developed pursuant to Paragraphs 22, 25, and 27
for any Selected Technology, Alternative Technology, or Replacement Technology
in the amounts set forth in this Paragraph.

 

29



--------------------------------------------------------------------------------

  a. For the first thirty (30) days after a deadline is missed, payments shall
accrue at a rate of $750 per day per violation.

 

  b. For days 31 to 60 after a deadline is missed, payments shall accrue at a
rate of $1,500 per day per violation.

 

  c. From day 61 and thereafter, payments shall accrue at a rate of $2,500 per
day per violation.

39. Violations of a selenium discharge limit in a Covered Permit for a Covered
Outfall that occur after the compliance date set forth for that Covered Outfall
in Appendix C but before the termination of this Consent Decree with respect to
that Covered Outfall shall be subject to the following stipulated payments.

 

  a. Violations of the monthly average discharge limit shall accrue at

 

  i. $6,000 if the treatment technology in use at the Covered Outfall is a
Listed Technology

 

  ii. $25,000 if the treatment technology in use at a Category I or II Covered
Outfall in violation is not a Listed Technology

 

  iii. $27,500 if the treatment technology in use at a Category III Covered
Outfall in violation is not a Listed Technology

 

  iv. $32,500 if the treatment technology in use at a Category IV Covered
Outfall in violation is not a Listed Technology

 

  v. $37,500 if the treatment technology in use at a Category V Covered Outfall
in violation is not a Listed Technology.

 

30



--------------------------------------------------------------------------------

  b. Violations of the maximum daily discharge limit shall accrue at

 

  i. $3,000 if the treatment technology in use at the Covered Outfall is a
Listed Technology

 

  ii. $12,500 if the treatment technology in use at a Category I or II Covered
Outfall in violation is not a Listed Technology

 

  iii. $13,750 if the treatment technology in use at a Category III Covered
Outfall in violation is not a Listed Technology

 

  iv. $16,250 if the treatment technology in use at a Category IV Covered
Outfall in violation is not a Listed Technology

 

  v. $18,750 if the treatment technology in use at a Category V Covered Outfall
in violation is not a Listed Technology.

40. A daily maximum violation or monthly average violation as reported on
Defendants’ DMRs shall constitute one (1) violation for purposes of this Section
such that Defendants shall not be subject to more than one (1) monthly average
violation and two (2) daily maximum violations per month at any Covered Outfall.

41. In addition to the stipulated payments listed in paragraphs 38 and 39,
Defendants’ shall be liable for a one-time stipulated payment of $25,000 for any
Category I Covered Outfall, $50,000 for any Category II Covered Outfall, $75,000
for any Category III Covered Outfall, $150,000 for any Category IV Covered
Outfall, or $250,000 for any Category V Covered Outfall where (1) a Defendant
has been required to implement an Alternative Abatement Plan pursuant to
Paragraph 26; (2) has not completed installation of the Alternative Technology
identified in the Alternative Abatement Plan by the compliance date for that
Covered Outfall set forth in Appendix C; and (3) violates a maximum daily or
monthly average permit limit before completing installation of the Alternative
Technology.

 

31



--------------------------------------------------------------------------------

42. Accrued stipulated payments shall be satisfied in full through payment as
set forth in Paragraph 45.

43. Plaintiffs may, in the unreviewable exercise of their discretion, reduce or
waive stipulated payments otherwise due under this Consent Decree.

44. Notwithstanding Defendants’ liability for stipulated payments as described
in Paragraphs 38 through 41, Plaintiffs reserve the right to seek other legal
and equitable remedies, including contempt, if Defendants miss the deadlines
stated in those paragraphs.

45. Defendants shall submit stipulated payments due as a result of noncompliance
under Paragraphs 38 through 41 above at the end of the thirty (30)-day period
following the conclusion of each calendar quarter (i.e., by
April 30, July 31, October 31 and January 31). Defendants shall make payments to
the West Virginia Land Trust following the procedure specified in Section VI
herein. Written notice of such payment shall be sent to Plaintiffs.

X. FORCE MAJEURE

46. “Force Majeure,” for purposes of this Consent Decree, is defined as any
event arising from causes beyond the reasonable control of Defendants, of any
entity controlled by Defendants, or of Defendants’ contractors, which delays or
prevents the performance of any obligation under this Consent Decree despite
Defendants’ best efforts to fulfill the obligation. The requirement that
Defendants exercise “good faith efforts to fulfill the obligation” includes
using best efforts to anticipate any potential Force Majeure event and best
efforts to address the effects of any such event (a) as it is occurring and
(b) after it has occurred to prevent or minimize any resulting delay to the
greatest extent possible. “Force Majeure” does not include Defendants’ financial
inability to perform any obligation under this Consent Decree.

 

32



--------------------------------------------------------------------------------

47. If any event occurs or has occurred that may delay the performance of any
obligation under this Consent Decree, whether or not caused by a Force Majeure
event, Defendants shall provide notice orally or by electronic or facsimile
transmission to Plaintiffs within five (5) business days of when Defendants
first knew that the event is likely to cause a delay. Within fourteen (14) days
thereafter, Defendants shall provide in writing to Plaintiffs an explanation of
the reasons for the delay; the anticipated duration of the delay; and actions
taken or to be taken to prevent or minimize the delay.

48. If Plaintiffs agree that the delay or anticipated delay is attributable to a
Force Majeure event, the time for performance of the obligations under this
Consent Decree that are affected by the Force Majeure event will be extended by
Plaintiffs for such time as is necessary to complete those obligations. An
extension of the time for performance of the obligations affected by the Force
Majeure event shall not, of itself, extend the time for performance of any other
obligation. Plaintiffs will notify Defendants in writing within five
(5) business days of the length of the extension, if any, for performance of the
obligations affected by the Force Majeure event.

49. If Plaintiffs do not agree that the delay or anticipated delay has been or
will be caused by a Force Majeure event, Plaintiffs will notify Defendants in
writing of its decision with five (5) days of its receipt of the Force Majeure
claim by Defendants. Any dispute between the Parties over a Force Majeure claim
may be resolved by the Special Master and any decision of the Special Master may
be appealed to the Court in accordance with Paragraph 68.

 

33



--------------------------------------------------------------------------------

XI. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

50. This Consent Decree resolves the civil claims of Plaintiffs for the
violations alleged in the Amended Complaint, filed on April 14, 2011, as well as
for violations of the Covered Permits that were reported on discharge monitoring
reports through the effective date of this Consent Decree.

51. For the term of the Consent Decree for each Covered Outfall or Covered
Permit, Plaintiffs shall waive all legal and equitable remedies available to
enforce discharge, effluent, or water quality limits related to selenium
contained in a Covered Permit except for any proceeding or action to enforce the
Consent Decree, except as to Outfall 019 of WV/NPDES Permit WV0093751. Regarding
that outfall, if at any time during the term of this Decree, the selenium
concentration of the effluent discharged from Outfall 019 of WV/NPDES Permit
WV0093751 exceeds the monthly average selenium effluent limitation in that
permit in two (2) consecutive months, then that Permit shall be subject to the
timeframes set forth in Appendix C and other requirements of this Decree for the
appropriate category (based on flow) as measured from the date of the second
consecutive monthly average violation. The Parties each respectively reserve all
legal and equitable rights and defenses available to them to enforce or defend
the provisions of the Consent Decree.

52. Except for the enforcement of the Consent Decree, Plaintiffs shall refrain
from filing a complaint against Defendants or their subsidiaries in Court
pertaining to the enforcement of any discharge, effluent, or water quality
limits related to selenium hereinafter included in any CWA permit identified in
Appendix E for 12 months following the date upon which such effective and
enforceable permit limits came into effect in the relevant CWA permit. For any
such outfall, Plaintiffs shall provide Defendants with

 

34



--------------------------------------------------------------------------------

the opportunity to meet and confer regarding Defendants’ plans to come into
compliance at such outfalls at least sixty (60) days before filing a Notice of
Intent to Sue under the CWA and/or SMCRA. Plaintiffs obligation to refrain from
filing a complaint as described above shall not apply:

 

  a. if Defendants or their subsidiaries have not received effective and
enforceable permit limits within twelve (12) months of the expiration date of
any permit identified in Appendix E, unless the delay in the incorporation of
effective and enforceable permit limits is attributable solely to causes beyond
the reasonable control of Defendants or their subsidiaries and if Defendants
have submitted timely and substantially complete applications and have taken all
other actions necessary to obtain the renewal or reissuance of the subject
permit or permits. Whether the delay is attributable solely to causes beyond the
reasonable control of Defendants or their subsidiaries shall be determined in
accordance with the provisions of Section X of this Consent Decree (“Force
Majeure”). For any such outfall, Plaintiffs shall provide Defendants with the
opportunity to meet and confer regarding Defendants’ plans to come into
compliance at such outfalls at least sixty (60) days before filing a Notice of
Intent to Sue under the CWA and/or SMCRA; or

 

  b. if Defendants or their subsidiaries obtain a schedule of compliance from
WVDEP for selenium effluent limitations, whether through a judicial decree or
through a permit condition, that is inconsistent with the timeframes and other
provisions of this Decree.

 

35



--------------------------------------------------------------------------------

53. The provisions of this Section (including the limitations on new litigation
set forth therein) apply to any new judicial or administrative proceeding (or
any new interpleader or joinder of a Defendant or its subsidiary into an
existing proceeding) having as its principal claim the violation of discharge,
effluent, or water quality limits related to selenium contained in any CWA
permits issued by state or federal agencies to any Defendant or its subsidiary.
In the event that a civil action is brought against any other person under any
theory or claim, and a Plaintiff would have the right to join a Defendant or its
subsidiary, it will forego any right to do so in order to remain in compliance
with this Section.

54. The provisions of this Section (including the limitations on new litigation
set forth therein) shall not apply to discharges, effluent, or water quality
limitations related to selenium discharged from outfalls at any mine at which no
mineral removal occurred before December 1, 2011.

55. The provisions of this Section (including the limitations on new litigation
set forth therein) shall not prohibit individuals who are members of Plaintiffs’
organizations from prosecuting claims against any Defendant or their
subsidiaries for property damage or personal injury resulting from a Defendant’s
(or its subsidiary’s) selenium discharges from its coal mining operations.
Nothing in the Consent Decree shall be interpreted as a waiver, compromise or
settlement of any cause of action personal to Plaintiffs’ individual members,
under either statute or common law, for personal injury or property damage
resulting from a Defendant’s selenium discharges.

 

36



--------------------------------------------------------------------------------

56. The provisions of this Section (including the limitations on new litigation
set forth therein) above shall not prohibit nor shall they apply to legal
actions brought or remedies sought by Plaintiffs against parties other than
Defendants or their subsidiaries which might affect, directly or indirectly,
Defendant’s environmental or mining permits or applications for the same,
provided that Defendants and their subsidiaries are not a party to such actions
or remedies. If Plaintiffs bring such a legal action against, or seek any remedy
from, a third party, such as but not limited to, the WVDEP, Defendants or their
subsidiaries may, at their sole discretion, intervene in the action to protect
their legal rights or to assert their interests, and this Consent Decree shall
not be deemed a waiver of any right, defense, or claim that any Defendant or its
subsidiary might assert. Defendants’ (or their subsidiaries’) right to intervene
pursuant to this Paragraph shall not render an action or remedy under this
paragraph subject to the provisions of Paragraph 52.

57. Except as set forth in Paragraphs 50 through 56 with respect to Defendants’
subsidiaries, this Decree shall not limit or affect the rights of Plaintiffs or
Defendants against any third parties not party to the Consent Decree.

58. Other than Defendants’ subsidiaries, this Consent Decree would not be
construed to create rights in, or grant any cause of action to, any third party
not party to the Decree.

59. Plaintiffs do not, by their consent to the entry of this Consent Decree,
warrant or aver in any manner that Defendants’ compliance with any aspect of
this Consent Decree shall result in compliance with provisions of the Act, 33
U.S.C. §§ 1311, et seq., or with any other provisions of federal, state or local
laws, regulations or permits.

 

37



--------------------------------------------------------------------------------

XII. COSTS

60. Within thirty (30) days of the Effective Date of the Consent Decree,
Defendants shall pay attorneys’ and expert witness fees in the amount of $
59,807.70 in full consideration and settlement of any claim of Plaintiffs for
attorneys and expert witness fees, costs and expenses incurred up to the
Effective Date of the Consent Decree, in accordance with the fee-shifting
provisions of the CWA and SMCRA. Of the above amount, $ 56,947.50 is for
Plaintiffs’ reasonable attorney’s fees, allocated as follows:

 

  a. $ 23,000.00 for Derek Teaney’s 92.0 hours at the reasonable rate of
$250/hour.

 

  b. $ 21,460.00 for Joe Lovett’s 58.0 hours at the reasonable rate of
$370/hour.

 

  c. $ 12,487.50 for J. Michael Becher’s 67.5 hours at the reasonable rate of
$185/hour.

In addition to attorney fees, Plaintiffs’ costs and expert expenses were $
2,860.20.

61. Defendants further agree to pay Plaintiffs reasonable costs, including
attorneys’ fees and expert witness expenses, for their work conducted after the
Effective Date of the Consent Decree and related to (a) monitoring Patriot’s
compliance with and implementation of the Consent Decree and (b) proceedings to
interpret or enforce the terms of the Consent Decree. On approximately a
quarterly basis, Plaintiffs shall present Defendants with a reasonable written
description of all fees and expenses for which Plaintiffs seek payment, and
Defendants shall pay undisputed amounts within thirty (30) days of receipt of
such written description. If there are amounts in dispute, Plaintiffs may submit
a fee petition to the Court for such disputed amounts, and Defendants reserve
all rights to challenge the disputed amounts, including any objections to the
reasonableness of rates charged, or the time, effort, or staffing associated
with the disputed amounts. The Parties recognize that monitoring compliance and
implementation of the Settlement Consent Decree will require significant time of
the Plaintiffs and their representatives.

 

38



--------------------------------------------------------------------------------

62. Defendants’ payments under Paragraphs 60 and 61 shall be made by delivering
a check for the amount payable to Appalachian Mountain Advocates, as attorneys
of record for Plaintiffs. Appalachian Mountain Advocates shall be wholly
responsible for the proper distribution of any portions of the delivered sum to
any and all other attorneys, experts or other entities who may be entitled
thereto.

XIII. SPECIAL MASTER

63. Pursuant to Federal Rule of Civil Procedure 53(a)(1)(A), the Parties consent
to the appointment of a Special Master for the purposes set forth in this
Section, and the Court finds such an appointment to be an appropriate and
efficient use of judicial resources. Pursuant to Fed. R. Civ. P. 53(b), the
parties shall submit names of recommended Special Masters to the Court within
thirty (30) days of the Effective Date of this Consent Decree, and the Court
shall issue an order appointing a Special Master in conformance with the terms
of this Consent Decree. In the event of a disagreement among the Parties, the
Court may appoint a Special Master as described in Paragraph 64.

64. In the event of a disagreement among the Parties as to the selection of a
Special Master, each side shall present to the other the names of three
candidates. The opposing side would then select one candidate to be presented to
the Court, resulting in two names presented to the Court without indication to
the Court of which Party prefers which candidate. The Court would then pick from
the remaining two candidates or require the parties to submit additional names.

65. Defendants will bear the costs and fees associated with the Special Master.

 

39



--------------------------------------------------------------------------------

66. The Special Master shall have the authority to carry out his or her
obligations under this Consent Decree, including, but not limited to:

 

  a. Review of a Defendant’s determination that compliance is or will be
achieved without additional treatment at one or more Covered Outfalls under
Paragraph 20;

 

  b. Review of and dispute resolution regarding schedules and plans submitted
under Paragraph 21;

 

  c. Determinations that a proposed technology should be a Listed Technology as
set forth in Paragraph 24 of this Consent Decree;

 

  d. Review and approval of Alternative Abatement Plans submitted under
Subparagraph 25(b);

 

  e. Determinations as to whether an Alternative Abatement Plan is needed with
respect to ZVI-type systems under Paragraph 25(c);

 

  f. Review of Selected Technologies for Categories IV and V Covered Outfalls
under Paragraph 25(d);

 

  g. Review of a Defendant’s proposal for continued use of a Selected Technology
under Paragraph 26;

 

  h. Review of a Defendant’s choice of a Replacement Technology under Paragraph
27;

 

  i. Disputes between Plaintiffs and Defendants with respect to the termination
of this Consent Decree for a particular Covered Outfall as set forth in
Paragraph 28;

 

  j. Review of bi-monthly progress reports from Defendants as set forth in
Paragraph 29;

 

40



--------------------------------------------------------------------------------

  k. Any other specific dispute or issue regarding compliance with or request
for relief from the terms of with the Consent Decree that, upon motion from a
Party, the Court may refer to the Special Master;

 

  l. Conduct site visits as he or she deems appropriate to fulfill his or her
duties as set forth in this Paragraph;

 

  m. Schedule and conduct meetings among the Parties;

 

  n. Request and review any data or information necessary to reach decisions or
resolve disputes;

67. With respect to those disputes to which Paragraph 66(k) may apply, the Party
raising the dispute must first present the other Parties with written notice of
any dispute or request for relief from the terms of this Decree. The Party
receiving notice shall have fourteen (14) days to respond. If that Party does
not respond, or if the notifying Party is not satisfied with the response, the
notifying Party may seek relief from the Court, including the Court’s direction
that the dispute be referred to the Special Master.

68. If any party is dissatisfied with the Special Master’s resolution of a
dispute or any other decision or determination made by the Special Master, it
may request that the Court resolve the matter de novo. Any Party moving for the
Court for resolution of a matter on which the Special Master has issued a
written determination or recommendation shall submit to the Court the Special
Master’s recommendation together with any submissions made by the Parties to the
Special Master and any evidence relevant thereto.

69. Pursuant to Fed. R. Civ. P. 53, the Special Master may communicate ex parte
with the Court in the performance of his or her duties.

 

41



--------------------------------------------------------------------------------

70. In resolving disputes or making recommendations, the Special Master shall
set forth his or her determination or recommendation in writing, together with
the reasons therefore, and shall provide such written determination or
recommendation to the Parties and the Court.

XIV. NOTICES

71. Unless otherwise specified herein, whenever notifications, submissions,
reports or communications are required by this Consent Decree, they shall be
made in writing and addressed as follows:

To Plaintiffs:

Derek Teaney

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901

To Defendants:

John McHale, Vice President

Environmental Engineering and Compliance

Patriot Coal Corporation

500 Lee Street East, Suite 900

Charleston, WV 25301

Joseph W. Bean, Esq.

Senior Vice President, Law and Administration

Patriot Coal Corporation

12312 Olive Boulevard, Suite 400

St. Louis, MO 63141

72. Any Party may, by written notice to the other Parties, change its designated
notice recipient or notice address provided above.

73. Notices submitted pursuant to this Section shall be deemed submitted upon
mailing, unless otherwise provided in this Consent Decree or by mutual agreement
of the Parties in writing.

 

42



--------------------------------------------------------------------------------

XV. EFFECTIVE DATE

74. The Effective Date of this Consent Decree shall be the date upon which this
Consent Decree is entered by the Court or a motion to enter this Consent Decree
is granted, whichever occurs first, as recorded on the Court’s docket.

XVI. RETENTION OF JURISDICTION

75. The Court shall retain jurisdiction over this case until termination of this
Consent Decree with respect to all Covered Outfalls, for the purpose of
resolving disputes arising under this Decree or entering orders modifying this
Decree, pursuant to Section XVII (“Modification”) or effectuating or enforcing
compliance with the terms of this Decree.

76. Plaintiffs and Defendants reserve all legal and equitable rights and
defenses available to them to enforce or defend the provisions of this Consent
Decree.

XVII. MODIFICATION

77. The terms of this Consent Decree, including the attached appendices, may be
modified only by a subsequent written agreement signed by all Parties. Where the
modification constitutes a material change to this Decree, it shall be effective
only upon approval by the Court.

XVIII. TERMINATION

78. Unless otherwise specified in this Decree, this Consent Decree shall
terminate when Defendants have achieved compliance with the selenium effluent
limitations at all Covered Outfalls for at least six consecutive months, but
shall terminate as to individual outfalls when they have achieved compliance for
at least six consecutive months in accordance with Paragraph 28.

 

43



--------------------------------------------------------------------------------

XIX. SIGNATORIES/SERVICE

79. Each undersigned representative of Plaintiffs and Defendants certifies that
he or she is fully authorized to enter into the terms and conditions of this
Consent Decree and to execute and legally bind the Party he or she represents to
this document.

80. This Consent Decree may be signed in counterparts, and its validity shall
not be challenged on that basis.

XX. INTEGRATION

81. This Consent Decree constitutes the final, complete, and exclusive agreement
and understanding among the Parties with respect to the settlement embodied in
the Decree and supersedes all prior agreements and understandings, whether oral
or written, concerning the settlement embodied herein. Other than deliverables
that are subsequently submitted and approved pursuant to this Decree, no other
document, nor any representation, inducement, agreement, understanding or
promise, constitutes any part of this Decree or the settlement it represents,
nor shall it be used in construing the terms of this Decree.

XXI. FINAL JUDGMENT

82. Upon approval and entry of this Consent Decree by the Court, this Consent
Decree shall constitute a final judgment of the Court as to Plaintiffs and
Defendants. The Court finds that there is no just reason for delay and therefore
enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58.

XXII. APPENDICES

83. The following Appendices are attached to this Consent Decree as appendices
and are part of this Consent Decree:

Appendix A — Table of Covered Outfalls

Appendix B — Description of SEP

 

44



--------------------------------------------------------------------------------

Appendix C — Covered Outfalls by Category, With Applicable Deadlines

Appendix D — Jupiter Callisto Reclamation Plan

Appendix E — List of Outfalls Subject to Paragraph 52

ENTER:         , 2012

 

     

ROBERT C. CHAMBERS

UNITED STATES DISTRICT JUDGE

For the Plaintiffs Ohio Valley Environmental Coalition, Inc., West Virginia
Highlands Conservancy, Inc., and Sierra Club

/s/ Derek O. Teaney               Dated:              1/18/12            

DEREK O. TEANEY (WV Bar No. 10223)

Appalachian Mountain Advocates

P.O. Box 507

Lewisburg, WV 24901

304-793-9007

For the Defendants Patriot Coal Corporation, Apogee Coal Company, LLC, Catenary
Coal Company, LLC, and Hobet Mining, LLC

/s/ Blair Garnder                   Dated:              1/18/12            

BLAIR GARNDER (WV Bar No. 8807)

JACKSON KELLY, PLLC

1600 Laidley Tower

Post Office Box 553

Charleston, West Virginia 25322

304-340-1381

 

45



--------------------------------------------------------------------------------

APPENDIX A

 

Company

   Covered Permits
WV/NPDES Permit No.   

Covered Outfalls

Hobet    WV0099392    004, 014, 015, 027, 028, 034, 035, 037, 038, 040, 045,
046, 077, 079 and 084 Hobet    WV1016776    001, 002, 003, 004, 006, 007, 041
and 050 Hobet    WV1017225    004 Hobet    WV1020889    001, 003, and 005 Hobet
   WV1021028    006 Catenary    WV0093751    003, 005 and 026 Catenary   
WV0096920    001 Catenary    WV0096962    001, 042, 044, 055 and 056 Catenary   
WV1014684    001, 002, 003 and 006 Apogee    WV0099520    001 and 011

 

Page 1 of 1



--------------------------------------------------------------------------------

APPENDIX B

PROPOSAL

SUPPLEMENTAL ENVIRONMENTAL PROJECT

 

I. SUMMARY OF PROPOSAL

The West Virginia Land Trust (WVLT) is the proposed recipient of a $6.75 million
settlement under the terms of a Supplemental Environmental Project (SEP). If
awarded the funds, the organization will focus resources and leverage
partnerships to restore riparian areas and preserve land within the Kanawha and
Guyandotte River watersheds. These funds will provide the impetus for the WVLT
to make a long term commitment to the protection of these rivers and their
associated streams, tributaries and forested areas.

 

II. OVERVIEW OF THE WEST VIRGINIA LAND TRUST

The WVLT is the only statewide land trust in West Virginia and, thus, has
flexibility to work in all areas of the state. It is a private nonprofit
charitable 501(c) 3 corporation governed by a volunteer board of directors.

In evaluating properties for protection, the WVLT generally focuses on the
following criteria:

Size: The WVLT typically selects projects that are 50 acres or larger. In
certain situations, small projects can have significance. The WVLT staff and
board will work to determine the value of small projects, and to accept,
decline, or assist in alternative partnerships.

Location: The WVLT prefers to increase the total area of protected lands in West
Virginia by focusing on protecting land that adjoins protected space (e.g.,
federal, state, local forest/park or trail or is protected by a conservation
organization).

Use: The WVLT finds value in preserving lands that serve a purpose or have a use
that is consistent with local, state, or federal plans (e.g., conservation
programs, master plans, farmland protection plans, a designated scenic highway,
or a watershed protection program).

Environmental Features: including, but not limited to:

 

  •  

Ecologically important water frontage on a body of water such as a lake, river
or stream.

 

  •  

Wetlands or floodplain or other lands important to water quality.

 

  •  

Habitat for, and/or has an occurrence of rare, threatened, or endangered
species.

 

  •  

Important wildlife habitat or corridor, as identified by wildlife experts.

 

  •  

Exemplary natural ecosystem such as old forest growth or shale barren.

 

  •  

Contains prime/unique agricultural soils and is in active agricultural
production.

 

  •  

Contains mature forest with a variety of species sufficient to support a
productive forest.

 

  •  

Contains springs of high quality water that contributes to the overall quality
of lakes, rivers and springs.

 

 

 

SEP Proposal    Page 1

Appendix B



--------------------------------------------------------------------------------

Other Features: including, but not limited to:

 

  •  

Access to significant public recreational opportunities.

 

  •  

Opportunities for outdoor education or scientific research and offers public
access to prime natural areas.

 

  •  

Provides scenic views.

 

  •  

Historical value (listed or is eligible to be listed with the National Register
of Historic Places).

 

  •  

Protects the scenic value of significant natural, cultural, or historic sites.

 

  •  

Makes a significant contribution to the rural character of a town, county, or
the state.

In connection with this initiative, we will work with other conservation
organizations and communities within the affected watersheds to prioritize lands
of highest conservation value that meet our criteria.

 

III. PROJECT TIMEFRAME

It is expected that the timeframe for implementation of this initiative and
expenditure of funds will take place over a five year period. Under the terms of
previous SEP agreements, the WVLT has proposed a staffing and organizational
structure that ensures the integrity and effectiveness of its work. We do not
propose any changes to this structure or timeframe.

 

IV. PROJECT GOALS

The WVLT is working in close partnership with the West Virginia College of Law’s
Land Use and Sustainable Development Clinic (LUSDC) under previous Supplemental
Environmental Projects (SEP). The two organizations are working collaboratively
to identify properties with ecological significance, including riparian areas,
in the watersheds affected by the discharges at issue and to preserve these
lands by accepting donated conservation easements, or through the purchase of
easements, or land in fee.

WVLT will prioritize projects that protect, preserve, and improve the
environmental conditions related to the rivers, streams, and tributaries of the
Kanawha and Guyandotte River watersheds. More specifically we will focus a great
deal attention on trying to acquire easements or land in fee in southern
counties which are generally more associated with mining activity, such as
Boone, Fayette, Kanawha, Lincoln, Logan, Raleigh, Wyoming, etc. In these
counties that have been most heavily impacted, we will seek as many projects as
possible with a special focus on riparian zones, woodlands and forests. These
areas are critical natural buffers and filters which protect adjoining water
from upland activities. To the extent possible we will work on developing
protected riparian corridors to connect riparian areas fragmented by mining.
Connecting these areas will improve: nutrient and sediment flows into the
streams; water temperatures; aquatic and terrestrial habitat; and provide
landscape buffers to improve the quality of life and aesthetics associated with
the natural environment. The

 

 

 

SEP Proposal    Page 2

Appendix B



--------------------------------------------------------------------------------

program goals under this new round of SEP funding are as follows:

Goal 1: Protect and restore lands and waters within the Kanawha and Guyandotte
River watersheds.

It is our goal to acquire or preserve at least 20,000 acres of forested and
riparian area under the terms of this and previous SEP agreements. WVLT has
begun the process of identifying a “portfolio of opportunities” or lands that
represent potential projects in which land owners have expressed an interest in
either selling or donating their interests to a qualified conservation
organization. These projects, while not finalized, represent some of the work we
will bring to fruition under the terms of this and previous SEP agreements. As
an example, we are working to secure a conservation easement acquisition of
10,700 forested acres in Braxton, Clay, Nicholas, Lincoln, Kanawha, and Webster
Counties that are under the ownership of one land holding company.

With this proposal, we expect to undertake similar types of projects as that
mentioned above. In fact, we are already discussing the expansion of an active
conservation easement acquisition along an unspecified number of hundreds of
acres on the tributaries and streams of the New River in Fayette County.

The transaction costs associated with documenting and closing easements and land
transactions are substantial. We will use the SEP funds to pay for these costs.
Examples of these items are listed below:

 

  •  

Appraisals: When acquiring land or easements for a fee, we will conduct an
appraisal by qualified and competent state certified general real estate
appraiser licensed by the State of West Virginia to establish fair market value.
In the case of donated conservation easements, the donor will provide the
appraisal.

 

  •  

Surveys: If a recent survey does not exist, we will prepare a map or property
plat that illustrates property boundaries and other matters affecting ownership
and title.

 

  •  

Environmental assessments: We will conduct an Environmental Hazard Assessment
(EHA) to document any hazardous or toxic materials found on or near land we will
be preserving, and as appropriate identifying the remedy for cleanup.

 

  •  

Title reports: We will conduct title research to identify any and all
encumbrances or matters of record that could undermine our ownership of the land
or easement. Such matters as liens, mortgage/deed of trust, rights of way, and
severed and retained mineral rights will be researched.

 

  •  

A resolution of mineral rights and ownership: When mineral rights are severed
from the surface owner, we will seek surface use agreements that protect the

 

 

 

SEP Proposal    Page 3

Appendix B



--------------------------------------------------------------------------------

 

property’s conservation values, require Best Management Practices or that
drastically reduce the footprint of any surface disturbance.

 

  •  

Documentation of the property’s baseline conservation values: In order to
fulfill our obligation as a nonprofit charitable land conservation organization
operating within the Internal Revenue Code [IRS 170(h)] we prepare a baseline
report to document: 1) the conservation values associated with donated and
acquired easements and land including the existing conditions related to species
and habitats, water resources, forested and wild lands, cultural values,
proximity to other important lands, and threats that can impact the property’s
future.

 

  •  

Various legal fees: From time to time, the WVLT may need to engage the services
of outside counsel to assist in drawing up conservation easements or in the
acquisition of property. When possible, however, we will utilize the services of
the LUSDC to provide this support.

Timeline for Implementation:

 

  •  

Year One: Add to our pipeline of interested property owners from our data
collection and educational workshops. These types of projects generally have a
long lead time to come to fruition, but it is our goal to protect 1,500-2,000
acres in year one.

 

  •  

Year Two-Five: Ongoing easement and acquisition initiatives with an increasing
number of projects being closed annually during this time frame.

Goal 2) Participate in conservation planning and the continuing identification
of lands with high conservation values. The WVLT will continue to work with
various governmental and private conservation agencies and organizations such as
The Nature Conservancy, WV Department of Natural Resources and the Division of
Forestry, National Park Service, Trust for Public Land, Coalition of WV Land
Trusts, and others to analyze and prioritize areas of high conservation value.
In particular, The Nature Conservancy is in the process of conducting watershed
assessments to identify issues, resources, and conservation priorities. This
work is being peer reviewed by the scientific community. The focus is on both
water and land assets and resources. This work will also be shared with the
LUSDC as it coordinates with local governments and planning commissions to
identify lands of a sensitive nature that are consistent with the goals of the
project, and that can be incorporated into a community land use or conservation
plan. We will identify tracts of land that are a high priority for conservation
with a focus on large tracts, land that adjoins existing conservation areas,
areas under significant development pressure, land with sensitive ecological
issues, and those that provide opportunities for protection of riparian and
forested areas.

Secondly, the WVLT is participating in the development of a Green Infrastructure
Plan

 

 

 

SEP Proposal    Page 4

Appendix B



--------------------------------------------------------------------------------

for West Virginia with several other stakeholders. The implementation of this
plan will result in the conservation of a network of interconnected landscapes
and ecosystems, working farms and forests; parks and open space; streams, rivers
and wetlands. All of those elements will support native plant and animal
species, sustain clean air, water, fisheries, and other natural resources, and
maintain the scenic natural beauty of the state.

Once completed, a Green Infrastructure Plan will serve as a much needed guiding
document to define priorities and goals to inform the decisions of public
agencies, NGOs, and others; and to strategically and scientifically guide
conservation, restoration, and mitigation activities. By undertaking this
process, the key conservation organizations in West Virginia will be developing
a system of coordinated decision making when making land conservation
investments.

Timeline for Implementation: We are working now with the Nature Conservancy to
pull together their data on the watersheds in which we intend to focus our
attention. We proposed the following general timeline for activities:

 

  •  

Year One: Identify and contact all relevant stakeholder organizations with
interests in the watersheds. Gather all appropriate data and coordinate
information with the LUSDC to identify any missing data. Conduct a ranking and
prioritization of all properties within the four watersheds. Develop
partnerships and identify ways to leverage resources to acquire or preserve
identified lands.

 

  •  

Years Two-Five: Continue assessments as needed.

Goal 3: Educate land owners, communities, and local conservation organizations
about land conservation. As part of its previous SEP proposals, the WVLT is
committed to the deployment of a full time education and outreach coordinator in
the watershed communities and across the state to work in conjunction with the
LUSDC and other conservation resource partners on an as needed basis to bring
expertise and information to communities and land owners. Outreach efforts will
focus on:

 

  a) Educational sessions to inform residents and land owners about conservation
programs, easements, etc.

 

  b) Educational meetings with local land protection organizations to provide
technical assistance as needed to assist them in the execution of their projects
and strengthen their capacity to undertake land conservation.

 

  c) Meetings with local farmland protection boards, watershed associations and
other conservation and citizen groups to explain the watershed project goals and
to seek assistance in the identification of properties that meet the project
criteria.

 

 

 

SEP Proposal    Page 5

Appendix B



--------------------------------------------------------------------------------

  d) Comprehensive land use planning for communities including benefits,
required procedures, developing the process for community input, etc.

 

  e) One-on-one meetings with property owners to answer questions and gain
commitments to donate or sell conservation easements and land.

Recently, WVLT staff assumed the responsibilities of coordinating the work of
the Coalition of West Virginia Land Trusts. These small local groups will
benefit from our work to bring state and national resources and knowledge to
their programs; and we will benefit from learning about important projects
within their service areas that we can help bring to fruition.

Timeline for Implementation:

 

  •  

Year One: Conduct at least two meetings with the Coalition of Land Trusts and
strengthen connections with local efforts. Meanwhile the WVLT will already begin
undertaking Tasks a, b, c and e as listed above.

 

  •  

Year Two-Five: Continue year one tasks and coordinate with the LUSD to develop
educational workshops on the long term benefits of land use planning and the
role that conservation planning can play and tools that can be used to support
land conservation associated with planning efforts.

Goal 4): Fund the Stewardship, Monitoring and Defense Fund necessary to monitor
and enforce the conservation easements in perpetuity. As a member of the Land
Trust Alliance, the WVLT follows national best practices standards, and requires
that landowners who donate or sell conservation easements contribute to our
Stewardship and Defense Fund. These funds are pooled and invested according to
the WVLT Investment Management Policy. The purpose of the fund is to offset the
costs associated with holding easements in perpetuity including annual
monitoring, staff time, and possible legal defense. The base rate for any
easement donation is $7,500. The amount of the endowment is scaled up based on
the property size, easement type, complexity of easement terms, and the
estimated annual stewardship and administrative hours necessary to steward the
property. The endowment is typically a major barrier for land owners wishing to
donate an easement. By using SEP funds, this major impediment will be removed.

Timeline for Implementation:

 

  •  

Year One: Assess current stewardship endowment policies and strengthen if
needed. Add to fund when a project comes to fruition.

 

 

 

SEP Proposal    Page 6

Appendix B



--------------------------------------------------------------------------------

  •  

Year Two-Five: Contribute to fund as needed when projects come to fruition.
Annually monitor easements that are owned by WVLT. Implement stewardship and
mitigation as needed. Defend easements as needed.

 

V. BUDGET

The following budget includes the proposed $6.75 million award of SEP and other
funding that the WVLT will manage over a five year period.

 

 

 

SEP Proposal    Page 7

Appendix B



--------------------------------------------------------------------------------

Expense Items

   Year 1     Year 2      Year 3     Year 4      Year 5  

Staff1

   $ 190,000 2    $365,0003       $ 499,600 4    $ 519,584       $540,367   

Taxes and Benefits5

   $ 21,250      $91,250       $ 125,000      $ 130,000       $135,000   

Operating Expenses6

   $ 56,000      $57,610       $ 59,410      $ 61,192       $63,027   

Outreach Budget7

   $ 27,000      $27,800       $ 28,644      $ 29,503       $30,388   

Program Admin Subtotal

   $ 294,250      $541,660       $ 712,654      $ 740,279       $768,782   

Project Costs / Stewardship8

   $ 1,565,500      $2,485,000       $ 1,898,000      $ 1,938,000      
$1,874,000   

Total

   $ 1,659,750      $3,026,660       $ 2,610,654      $ 2,678,279      
$2,642,782   

Revenue Sources

   Year 1    Year 2      Year 3     Year 4    Year 5  

SEP (2) for Program Admin

     $167,000    $ 234,500       $ 268,500        $236,500    $ 193,500   

SEP (1) for Program Admin

     $17,500    $ 17,500       $ 17,500        $17,500   

SEP (1) for Outreach

     $25,000    $ 25,000       $ 25,000        $25,000   

SEP (3) for Program Admin

     $35,000    $ 115,000       $ 252,000        $212,000    $ 176,000   

Proceeds from Fundraising and Development9

     50,000    $ 150,000       $ 150,000        $250,000    $ 400,000   

Program Admin Subtotal

     $294,500    $ 542,000       $ 713,000        $741,000    $ 769,500   

SEP (4) Projects / Stewardship

     $965,000    $ 1,885,000       $ 998,000        1,038,000    $ 1,074,000   

SEP (2& 3) Projects / Stewardship: Pending

     $550,000    $ 500,000       $ 750,000        $700,000    $ 600,000   

SEP (1) Projects / Stewardship

     $50,500    $ 57,500       $ 57,500        $64,500   

Conservation Funding Partners10

      $ 42,500       $ 92,500        $135,500    $ 200,000   

Project Subtotal

     $1,365,500    $ 2,485,000       $ 1,898,000        $1,938,000    $
1,874,000   

Total

     $1,660,000    $ 3,027,000       $ 2,611,000        $2,679,000    $
2,643,500   

 

1 

Staff expenses based on the following functions: Executive Director; Development
and Fundraising; Outreach and Education; Land Protection Coordination;
Administrative Support. An increase of 3% annually starting in Year 3 is
expected.

2 

Assumes 6 months of salaries for Executive Director and Administrative
Assistant; and 12 months of transitional management and support

3 

Includes a full year of salaries for Executive Director, Development, Outreach
and Education, and Administrative Assistant

4 

Includes all of above and Land Protection Coordination

5 

Taxes and benefits are calculated at 25% of salaries

6 

Includes year one expenses of rent ($12,000), telephone ($3,000), web site and
internet ($6,000), supplies ($6,000), printing and postage ($3,000), travel
($5,000—does not include outreach program), accounting services including audit
( $20,000) . Expenses increase by 3% annually.

7 

Includes year one expenses of $12,000 for travel, and assumes $15,000 in
expenses for printing, supplies, logistics for meetings, marketing materials.
Expenses increase by 3% annually.

8 

Includes transaction and monitoring costs for donated or purchased easements and
land; set aside of funds for long term stewardship and defense (if necessary) of
easements

9 

Proceeds raised through fundraising efforts to support WVLT unrestricted
activities

10 

Funds leveraged for projects from state and federal funding sources as well as
private foundations

 

 

 

SEP Proposal    Page 8

Appendix B



--------------------------------------------------------------------------------

VI. SUSTAINABILITY STRATEGIES

We recognize the importance of early on developing practices that will enable us
to maintain our operations beyond the life of the SEP funds. These funds will
help us build the organizational capacity to continue our commitment to southern
West Virginia and more specifically the riparian and forested areas of the
Kanawha and Guyandotte watersheds. After five years, the WVLT will have
sufficient organizational infrastructure to sustain its operations at near
capacity. We have no way of knowing the exact fundraising climate at that time,
but we are confident that our work during this five year period will garner the
attention of national funders and will result in the development of adequate
resources to continue our efforts.

We will implement the following tactics during the five year period of SEP
funding so that in year six we have an ability to maintain operations and
projects at or near year five levels:

 

  •  

Donated Easements and Properties: We will focus on developing a special donated
properties and easement program in order to reduce our costs associated with
transactions.

 

  •  

Planned Giving: We will focus on establishing various avenues for planned giving
that will provide benefits for the organization over many years.

 

  •  

Expand Development of Donor Base: Our groundbreaking work will attract a much
broader donations base, including individuals, foundations and donors outside of
West Virginia that we would not have traditionally reached.

 

  •  

Sale of Property to Conservation Buyers: Once properties are eased and protected
in perpetuity with a deed of conservation easement, we will seek buyers to hold
the land in fee, thus generating proceeds for future land conservation projects.

 

VII. ASSESSMENT CRITERIA AND REPORTING SCHEDULE

The WVLT will report semi-annually to the United States Department of Justice.
Assessment, based on the Project’s goals and five-year projected funding as a
SEP, will include:

 

  •  

Narrative of actions taken toward fulfillment of each goal statement.

 

  •  

Expenditure of SEP and matching funds to date.

After two full years of operation, the semi-annual reports will also include
metrics of results including:

 

  •  

Number of acres preserved;

 

  •  

Number of property owners receiving information and/or assistance with land
conservation; and

 

  •  

Number of educational sessions delivered to communities.

 

 

 

SEP Proposal    Page 9

Appendix B



--------------------------------------------------------------------------------

APPENDIX C

CATEGORY I (0-200 gpm)

Technology Selection Date (if necessary) – September 1, 2012

Category Compliance Date – 24 months from the Effective Date of the Consent
Decree

Category I Covered Outfalls

 

Company

   Covered Permits
WV/NPDES Permit  No.   

Covered Outfalls

Hobet    WV0099392    015, 028, 034, 035, 045, 046, 077, 079 and 084 Hobet   
WV1016776    002, 003, 004, 006, 007 and 041 Hobet    WV1020889    001, 003, and
005 Hobet    WV1021028    006 Catenary    WV0093751    003 Catenary    WV0096962
   042 and 055 Catenary    WV1014684    006 Apogee    WV0099520    011

CATEGORY II (201-400 gpm)

Technology Selection Date (if necessary) – December 31, 2012

Category Compliance Date – 36 months from the Effective Date of the Consent
Decree

Category II Covered Outfalls

 

Company

   Covered Permits
WV/NPDES Permit  No.   

Covered Outfalls

Hobet    WV0099392    014 and 027 Catenary    WV0093751    005 and 026 Catenary
   WV0096920    001 Catenary    WV0096962    056 Catenary    WV1014684    001,
002 and 003

///

 

Page 1 of 2



--------------------------------------------------------------------------------

CATEGORY III (401-600 gpm)

Technology Selection Date (if necessary) – March 31, 2013

Category Compliance Date – 45 months from the Effective Date of the Consent
Decree

Category III Covered Outfalls

 

Company

   Covered Permits
WV/NPDES Permit  No.   

Covered Outfalls

Hobet    WV0099392    037 and 038 Hobet    WV1016776    050 Hobet    WV1017225
   004 Apogee    WV0099520    001

CATEGORY IV (601-1000 gpm)

Technology Selection Date (if necessary) – September 1, 2013

Category Compliance Date – 50 months from the Effective Date of the Consent
Decree

Category IV Covered Outfalls

 

Company

   Covered Permits
WV/NPDES Permit  No.   

Covered Outfalls

Hobet    WV0099392    004 and 040 Hobet    WV1016776    001

CATEGORY V (1000+ gpm)

Completion of Water Management and Technology Evaluation – June 30, 2014

Technology Selection Date (if necessary) – September 1, 2014

Category Compliance Date – 60 months from the Effective Date of the Consent
Decree

Category V Covered Outfalls

 

Company

   Covered Permits
WV/NPDES Permit  No.   

Covered Outfalls

Catenary    WV0096962    001 and 044

 

Page 2 of 2



--------------------------------------------------------------------------------

APPENDIX D

Jupiter Callisto Reclamation Plan

To Be Submitted in Accordance with Paragraph 36

 



--------------------------------------------------------------------------------

APPENDIX E

 

Company/Permit No.

  

Outlet

Apogee Coal Co., LLC/WV1020510

   013

Apogee Coal Co., LLC/WV1020510

   018

Apogee Coal Co., LLC/WV1020510

   024

Apogee Coal Co., LLC/WV1020510

   026

Apogee Coal Co., LLC/WV1020510

   028

Apogee Coal Co., LLC/WV1022792

   016

Coyote Coal Co., LLC/WV0094439

   002

Coyote Coal Co., LLC/WV0094439

   015

Coyote Coal Co., LLC/WV0094439

   017

Coyote Coal Co., LLC/WV1019261

   001

Catenary Coal Co., LLC/WV1019309

   001

Catenary Coal Co., LLC/WV1015338

   002

Colony Bay Coal Co./WV0058238

   001

Colony Bay Coal Co./WV0058238

   002

Colony Bay Coal Co./WV0068748

   001

Colony Bay Coal Co./WV0068748

   029

Colony Bay Coal Co./WV0068748

   033

Kanawha Eagle Coal, LLC/WV0065137

   001

Midland Trail Energy, LLC/WV0052426

   001

Panther, LLC/WV0048097

   002

 

Page 1 of 1